      Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF FLORIDA

                             GAINESVILLE DIVISION

Purina Animal Nutrition LLC,

                   Plaintiff,
                                              Case No.____________________
v.
                                                        COMPLAINT
Triple L Cattle Company LLC and
Henry Burton Lawson,

                   Defendants.


      For its Complaint against Defendants, Plaintiff states and alleges as follows:

                           PARTIES, JURISDICTION
                                AND VENUE

      1.    Plaintiff Purina Animal Nutrition LLC (“Purina”) is a Delaware

limited liability company.      Purina’s members are Land O’Lakes, Inc. (“Land

O’Lakes”) and LOL Holdings II, Inc. (“LOL Holdings”). Land O’Lakes is a

Minnesota cooperative corporation with its principal place of business located in

Arden Hills, Minnesota. Under 28 U.S.C. § 1332(c)(1), Land O’Lakes is a citizen

of the State of Minnesota. LOL Holdings is a Delaware corporation with its

principal place of business located in Arden Hills, Minnesota. Under 28 U.S.C. §

1332(c)(1), LOL Holdings is a citizen of the States of Delaware and Minnesota.
       Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 2 of 6




Because its members are citizens of the States of Delaware and Minnesota, Purina

is also a citizen of the States of Delaware and Minnesota.

      2.     Defendant Triple L Cattle Company LLC (“Triple L Cattle”) is a

Florida liability company. Triple L Cattle’s members are Defendant Henry Burton

Lawson and Keathley G. Lawson, both of whom are citizens of the State of

Florida. Because its members are citizens of the State of Florida, Triple L Cattle is

also a citizen of the State of Florida.

      3.     Defendant Henry Burton Lawson (“Mr. Lawson”) is a citizen of the

State of Florida currently residing in Mayo, Lafayette County, Florida.

      4.     The amount in controversy in this case, exclusive of costs and interest,

exceeds the sum of $75,000.00.

      5.     The Court has subject-matter jurisdiction over this case under 28

U.S.C. § 1332(a) based upon the complete diversity of citizenship between Purina,

on the one hand, and Triple L Cattle and Mr. Lawson, on the other hand, and the

fact that the amount in controversy, exclusive of costs and interest, exceeds the

sum of $75,000.00.

      6.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                      FACTS COMMON TO ALL COUNTS

      7.     Purina is engaged in the business of producing and distributing animal

feed and related products.



                                          2
          Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 3 of 6




          8.    Triple L Cattle and Mr. Lawson are engaged in the business of raising

cattle.

          9.    In March 2012, Mr. Lawson submitted a Credit Application and

Agreement (“Credit Agreement”) to Purina to purchase animal feed on credit. A

true and correct copy of the Credit Agreement, redacted to omit confidential

information, is attached to this Complaint as Exhibit A.

          10.   In the Credit Agreement, Mr. Lawson identified himself as the

“Applicant” for credit from Purina. He identified “Triple L Cattle Company” as a

“trade name” under which he conducted business.

          11.   Under the terms of the Credit Agreement, Mr. Lawson agreed to

timely pay all invoices from Purina. Mr. Lawson further agreed to pay Purina late

charges on any past-due amounts at the rate of 18% per year and any attorney fees,

costs and disbursements incurred by Purina in collecting any amounts due.

          12.   Mr. Lawson and Triple L Cattle purchased and received animal-feed

products from Purina pursuant to the Credit Agreement.

          13.   Mr. Lawson and Triple L Cattle failed to pay for certain products that

they purchased and received from Purina during late 2020 and early 2021

(hereinafter “the Products”).

          14.   The unpaid principal balance due to Purina for the Products is

$109,362.03. A true and correct summary of the unpaid invoices is attached to this



                                            3
       Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 4 of 6




Complaint as Exhibit B.      True and correct copies of the unpaid invoices are

collectively attached to this Complaint as Exhibit C.

      15.    As of July 21, 2021, the amounts due under the unpaid invoices had

accrued late charges in the amount of $9,621.38. Late charges have accrued since

July 21, 2021, and will continue to accrue in the future, at the rate of $57.79 per

day. A true and correct summary of the late charges is attached to this Complaint

as Exhibit D.

      16.    Mr. Lawson and Triple L Cattle failed and refused to pay Purina the

amounts due for the Products.

      17.    Purina has incurred, and will continue in the future to incur, attorney

fees, costs and disbursements to collect payment for the Products.

      18.    Purina has satisfied all conditions to the prosecution of this action.

                                 COUNT I
                           ACTION FOR THE PRICE

      Purina restates all of the foregoing paragraphs of this Complaint and further

states and alleges as follows:

      19.    The Products constitute “goods” under Section 2-105(1) of the

Uniform Commercial Code (“Code”).

      20.    Mr. Lawson and Triple L Cattle purchased, received and accepted the

Products from Purina.

      21.    Mr. Lawson and Triple L Cattle fed the Products to their livestock.

                                          4
       Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 5 of 6




      22.    Under Sections 2-607 and 2-709 of the Code, Purina is entitled to

recover the purchase price for the Products from Mr. Lawson and Triple L Cattle,

jointly and severally, in the principal amount of $109,362.03.

      23.    Purina is also entitled to recover late charges from Mr. Lawson and

Triple L Cattle, jointly and severally, in the amount of $9,621.38, and additional

late charges at the rate of $57.79 per day from July 21, 2021, through the date of

entry of judgment, together with all of its attorney fees, costs and disbursements.

                                COUNT II
                           BREACH OF CONTRACT

      Purina restates all of the foregoing paragraphs of this Complaint and further

states and alleges as follows:

      24.    Mr. Lawson and Triple L Cattle contracted and agreed to pay Purina

the purchase price for the Products.

      25.    Mr. Lawson and Triple L Cattle breached their contractual obligations

to Purina by failing to pay the purchase price for the Products.

      26.    Purina is entitled to recover the purchase price for the Products from

Mr. Lawson and Triple L Cattle, jointly and severally, in the principal amount of

$109,362.03.

      27.    Purina is also entitled to recover late charges from Mr. Lawson and

Triple L Cattle, jointly and severally, in the amount of $9,621.38, and additional




                                          5
       Case 1:21-cv-00122-AW-GRJ Document 1 Filed 07/20/21 Page 6 of 6




late charges at the rate of $57.79 per day from July 21, 2021, through the date of

entry of judgment, together with all of its attorney fees, costs and disbursements.

      WHEREFORE, Purina respectfully prays for this Court’s judgment as

follows:

      1.     Awarding Purina money damages against Mr. Lawson and Triple L

Cattle, jointly and severally, in the principal amount of $109,362.03;

      2.     Awarding Purina late charges against Mr. Lawson and Triple L Cattle,

jointly and severally, in the amount of $9,621.38, plus additional late charges at the

rate of $57.79 per day from July 21, 2021, through the date of entry of judgment;

      3.     Awarding Purina all of its attorney fees, costs and disbursements; and

      4.     Granting Purina all such other and further relief as the Court deems

just and equitable under the circumstances.

                                       PURINA ANIMAL NUTRITION LLC


Dated: July 20, 2021                   By: s/Jonathan C. Miesen
                                          Jonathan C. Miesen
                                          Associate General Counsel-Litigation
                                          Minn. Bar No. 19752X

                                       4001 Lexington Avenue North
                                       Arden Hills, Minnesota 55126
                                       Telephone: (651) 375-5985
                                       Facsimile: (651) 234-0535
                                       E-mail: jcmiesen@landolakes.com

                                       Attorney for Plaintiff


                                          6
